DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1-14 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or fairly suggest a collimating lens that is rotationally symmetric around an axis comprising a first body portion comprising an outer surface having at least one recess arranged to receive a plurality of light sources and an inner surface opposing the outer surface, the inner surface delimiting a cavity and tapering inwardly into the first body portion; a second body portion extending from the first body portion opposite said cavity and terminating in a light exit window, said second body portion having a further outer surface extending between the outer surface of the first body portion and the light exit window and expanding away from the first body portion, the outer surface of the first body portion comprises: a first surface portion in between the at least one recess and the further outer surface  arranged to reflect incident light from the at least one light source onto the further outer surface, wherein the further outer surface is arranged to reflect said light towards the light exit window; and a second surface portion in between the at least one recess and the inner surface arranged to reflect incident light from the at least one light source towards the light exit window via the inner surface, as specifically called for in the claimed combinations.
The closest prior art, Huang (US 2010/0149800) does not disclose the outer surface having at least one recess arranged to receive the plurality of light sources, the inner surface delimiting a cavity and tapering inwardly into the first body portion, a first surface portion in between the at least one recess and the further outer surface arranged to reflect incident light from the at least one light source onto the further outer surface, the further outer surface is arranged to reflect said light towards the light exit window, and a second surface portion in between the at least one recess and the inner surface arranged to reflect incident light from the at least one light source towards the light exit window via the inner surface, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Huang reference in the manner required by the claims.
The closest prior art, Tanaka (JP 5095000) does not disclose the inner surface opposing the outer surface, a first surface portion in between the at least one recess and the further outer surface arranged to reflect incident light from the at least one light source onto the further outer surface, the further outer surface is arranged to reflect said light towards the light exit window, and a second surface portion in between the at least one recess and the inner surface arranged to reflect incident light from the at least one light source towards the light exit window via the inner surface, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Tanaka reference in the manner required by the claims.
While a collimating lens that is rotationally symmetric and having a first body portion and at least one recess arranged to receive a plurality of light sources and a second body portion including surfaces arranged to reflect light to a light exit window is known in the art, the combination of the arrangement of the outer surface having at least one recess arranged to receive a plurality of light sources and the inner surface opposing the outer surface and delimiting a cavity and tapering inwardly into the first body portion, the further outer surface extending between the outer surface of the first body portion and the light exit window and expanding away from the first body portion, the outer surface first surface portion in between the at least one recess and the further outer surface arranged to reflect incident light from the at least one light source onto the further outer surface, which is arranged to reflect said light towards the light exit window, and a second surface portion in between the at least one recess and the inner surface arranged to reflect incident light from the at least one light source towards the light exit window via the inner surface is not disclosed in the prior art as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Rizkin (US 6,988,815), which discloses at least a collimating optic including an outer surface for the input of light into a first body and a second body for reflecting light to the light exit window, Morejon (US 7,600,882), which discloses at least an optic for placement in a lighting device and including a plurality of solid state lighting elements disposed about a periphery of the optic, Spier (US 2008/0170392), which discloses at least a collimating optic including a first body portion having an outer surface into which light is input, and an inner surface having a cavity, and a second body portion including a light exit window from which  collimated light is emitted, and Stout (US 2019/0187445), which discloses at least a rotationally symmetric optic including a first body portion having an outer surface with at least one recess for light sources, an inner surface with a cavity, and a second body portion including surfaces to reflect the light and emit it from the second body portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875